Exhibit 10.4

CURAGEN CORPORATION

Restricted Stock Agreement

 

Name of Recipient:

 

 

 

Number of shares of restricted common stock awarded:

 

 

 

Grant Date:

 

 

 

CuraGen Corporation (the “Company”) has selected you to receive the restricted
stock award described above, which is subject to the provisions of the Company’s
2007 Stock Incentive Plan (the “Plan”) and the terms and conditions contained in
this Restricted Stock Agreement. Please confirm your acceptance of this
restricted stock award and of the terms and conditions of this Agreement by
signing a copy of this Agreement where indicated below.

 

CURAGEN CORPORATION By:  

 

                      [insert name and title]

 

Accepted and Agreed:

--------------------------------------------------------------------------------

                        [insert name of recipient]

Date:

 



--------------------------------------------------------------------------------

CURAGEN CORPORATION

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting. Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares shall vest in accordance with the following vesting schedule:
X% of the total number of Restricted Shares shall vest on the first anniversary
of the Grant Date and X% of the total number of Restricted Shares shall vest at
the end of each successive one year period following the first anniversary of
the Grant Date, through and including the fifth anniversary of the Grant Date.
Any fractional number of Restricted Shares resulting from the application of the
foregoing percentages shall be rounded down to the nearest whole number of
Restricted Shares.

3. Forfeiture of Unvested Restricted Shares Upon Employment Termination.

In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such employment termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Recipient, effective as of such termination of employment.
The Recipient shall have no further rights with respect to any Restricted Shares
that are so forfeited. If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary.

4. Restrictions on Transfer.

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee



--------------------------------------------------------------------------------

(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation). The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Stockholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a stockholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
stockholders.

7. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.

8. Tax Matters.

(a) The Recipient acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Recipient any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). For so long as the Company’s common stock is registered under
the Exchange Act, the Recipient will satisfy such tax withholding obligations



--------------------------------------------------------------------------------

by selling shares of the Company’s common stock, subject to compliance with the
Company’s policies then in effect regarding trading in Company securities by
Company personnel, and remitting or arranging for the remittance of all or a
part of the proceeds of such sale to the Company on the date of the vesting of
the Restricted Shares, in the amount of the Company’s withholding obligation in
connection with such vesting.

(b) The Recipient has reviewed with the Recipient’s own tax advisors the
federal, state, local and other tax consequences of the acquisition of the
Restricted Shares. The Recipient is relying solely on such advisors and not on
any statements or representations of the Company or any of its agents with
respect to the tax consequences relating to the Restricted Shares. The Recipient
understands that the Recipient (and not the Company) shall be responsible for
the Recipient’s own tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the Restricted Shares.

THE RECIPIENT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

9. Miscellaneous.

(a) No Right to Continued Employment. The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued employment by the Company, this Agreement
does not constitute an express or implied promise of continued employment or
confer upon the Recipient any rights with respect to continued employment by the
Company.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at 322 East Main Street, Branford, CT 06405. Each notice to the
Recipient shall be addressed to the Recipient at the Recipient’s last known
address.



--------------------------------------------------------------------------------

(f) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(g) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Recipient.

(h) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(i) Interpretation. The interpretation and construction of any terms or
conditions of the Plan or of this Agreement or other matters related to the Plan
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.

(j) Recipient’s Acknowledgments. The Recipient acknowledges that he or she:
(i) has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan; (ii) has been represented
in the preparation, negotiation, and execution of this Agreement by legal
counsel of the Recipient’s own choice or has voluntarily declined to seek such
counsel; (iii) understands the terms and consequences of this Agreement; and
(iv) is fully aware of the legal and binding effect of this Agreement.

(k) No Deferral. Notwithstanding anything herein to the contrary, neither the
Company nor the Recipient may defer the delivery of the Restricted Shares.